DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group II, claims 2-10, in the reply filed on 11/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In response to species election, applicant elected (i) compound 2-1 as the catalyst and (ii) L-glutamate N-carboxyanhydride, reading on the instant claims 2, 3, 5, and 7-10.

Claim Status
Claims 1-15 are pending. 
Claims 1, 4, 6, and 11-15 are withdrawn as being directed to a non-elected invention, the election having been made on 11/10/2021.
Claims 2, 3, 5, and 7-10 have been examined.

Priority
This application is a 371 of PCT/KR2018/008328 filed on 07/24/2018, which claim foreign priority of REPUBLIC OF KOREA10-2017-0093530 filed on 07/24/2017.

Information Disclosure Statement
No IDS of record
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    106
    126
    media_image1.png
    Greyscale
Claims 2-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (J. Am. Chem. Soc. 2012, 134, 9163−9171) and evidenced by Fevre et al. (J. Am. Chem. Soc. 2012, 134, 6776−6784).
Claim 2 is drawn to a method for producing a compound comprising polymerizing α-amino acid N-carboxyanhydride using a catalyst of compound formula 2 shown as follows and each variable defined in claim 2.

    PNG
    media_image2.png
    124
    140
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    218
    557
    media_image3.png
    Greyscale
Guo et al. teach a method for producing a compound of polymerizing α-amino acid N-carboxyanhydride using N-heterocyclic carbene as a catalyst shown above (p9164, scheme 1). Guo et al. show the catalyst comprising N-heterocyclic carbene is the compound of NHC1 shown as follows or its analog compounds (p9164, scheme 1). Guo et al. teach the polymerization reaction is in an aqueous solution (p9163, col 2, para 1) 2 pressure (p9167, col 1, CO2 Pressure Effect on the Polymerization Rate; pS12, Table S6 shown as follows).

    PNG
    media_image4.png
    393
    697
    media_image4.png
    Greyscale

Guo et al. teach the polymerization reaction is in an aqueous solution under CO2 Pressure. Fevre et al. is recited to show Guo’s N-heterocyclic carbene of NHC1 is equilibrium among different states, including the catalytic compound formula 2-1, in the presence of water and CO2 as follows (p6777, scheme 1), demonstrating the inherent equilibrium between Guo’s NHC1 and the claimed catalytic compound formula 2-1 present in the aqueous solution for polymerizing α-amino acid N-carboxyanhydride, reading on the limitations of claims 2-3.

    PNG
    media_image5.png
    401
    641
    media_image5.png
    Greyscale

Guo et al. teach the polymerization reaction is in an inert N2 atmosphere (pS12, Table S6).
With respect to claim 8, Guo et al. teach a method for producing a compound of polymerizing the same α-amino acid N-carboxyanhydride in the polymerization (p9164, scheme 1).
With respect to claim 9, Guo et al. teach the reaction time of polymerization is within 100 minutes (p9165, Fig 1).

    PNG
    media_image6.png
    295
    384
    media_image6.png
    Greyscale

With respect to claim 10, Guo et al. teach the method has a polydispersity index (PDI) of 1.5 or lower (pS4, Table S1; pS5, Table S2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. and evidenced by Fevre et al. as applied to claims 2-3, 7-10, and further in view of Mori et al. (Polymer 48 (2007): 5867-5877).
Claim 5 is drawn to the incorporate α-amino acid N-carboxyanhydride comprising L-glutamate N-carboxyanhydride.
Mori et al. teach ring-opening polymerization of a representative N-carboxy-α-amino acid anhydride (Abstract). Mori et al. teach ring-opening polymerization of L-glutamate-N-carboxyanhydride with a catalyst of N-heterocyclic carbene compound shown as follows (p5868, col 1, Scheme 1), reading on the limitation of claim 5.

    PNG
    media_image7.png
    319
    726
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guo’s teaching of polymerizing α-amino acid N-carboxyanhydride with an N-heterocyclic carbene compound as a catalyst (p9164, scheme 1) with Mori’s L-glutamate-N-carboxyanhydride because Mori et al. suggest ring-opening polymerization of L-glutamate-N-carboxyanhydride with a catalyst of N-heterocyclic carbene compound (p5868, col 1, Scheme 1). The combination would have reasonable expectation of success because both references teach polymerization of α-amino acid N-carboxyanhydride with a catalyst of N-heterocyclic carbene compound.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
30-December-2021




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615